Citation Nr: 1710837	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  08-25 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1971 to March 1974.  

This appeal to the Board of Veterans' Appeals (Board) arose from November 2006 and August 2010 rating decisions. 

In the November 2006 rating decision, the RO denied, inter alia, service connection for bilateral hearing loss and right and left knee disabilities.  In February 2007, the Veteran filed a notice of disagreement (NOD) as to these denials.  The RO issued a statement of the case (SOC) in July 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2008, in which he requested a Board video-conference hearing.

In the August 2010 rating decision, the RO denied, inter alia, service connection for type 2 diabetes mellitus.  In September 2010, the Veteran filed an NOD with the denial.  An SOC was issued in May 2011, and the Veteran filed a substantive appeal (via a VA Form 9) in June 2011, in which he stated that he did not want a hearing before a Veterans Law Judge (VLJ) of the Board. 

In a September 2011 correspondence, the Veteran indicated that he desired a Board video-conference hearing.  The requested hearing was held in November 2011 before the undersigned VLJ; a transcript of the hearing has been associated with the claims file.  During the Board hearing, the Veteran's representative submitted a written statement indicating that the Veteran wished to withdraw from the appeal claims for service connection for right hip disability, left hip disability, low back disability, bilateral eye disability, and hypertension (matters for which an appeal had previously been perfected).. 

In February 2012, the Board denied service connection for bilateral hearing loss and type 2 diabetes mellitus (claimed as due to Agent Orange exposure), and remanded the claims for right and left knee disabilities to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims (as reflected in an October 2012 supplement SOC (SSOC)) and returned these matters to the Board for further appellate consideration.  

In May 2016, the Board again remanded the claims for service connection for right and left knee disabilities to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims (as reflected in a September 2016 SSOC) and returned these matters to the Board for further appellate consideration. 

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic file in the Virtual VA claims processing system.   All such records have been reviewed.


FINDINGS OF FACT

1.  All notification and developments actions needed to fairly resolve each claim on appeal have been accomplished.

2.  Although the Veteran's service treatment records (STRs) reflect no complaint, finding or diagnosis pertaining to the knees, he has asserted falling from a helicopter during service in Korea, injuring his knees, and necessitating one-time treatment.  

3.  No chronic right knee problems or  disability were/was shown during the Veteran's active service or for many years thereafter, and competent, probative  evidence indicates that  right knee disability diagnosed post-service is not etiologically  related to his active service, to include any injury therein.

4.  The Veteran does not have, and at no point pertinent to the  current claim on appeal has had, a left knee disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2016).

2.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

After a substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id., Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339   (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a June 2006 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection for either disability was granted, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.   Hence, the June 2006 letter meets the VCAA's timing and content of notice requirements. 

As for VA's duty to assist, the record also reflects that VA has made reasonable efforts to develop the claim, to include obtaining or to assisting in obtaining all relevant medical evidence  relevant  to the matters herein decided. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pertinent medical evidence associated with the claims file consists of service records; private and VA treatment records; Social Security Administration (SSA) records; and an October 2014 VA examination report.  Also of record and considered in connection with the claims is the transcript of the Board hearing, and various written statements provided by the Veteran, and by his representative, on his behalf.  There is no evidence or argument as to any deficiency in the assistance provided.  The Board finds that no further AOJ action on either claim, prior to appellate consideration, is required.

As for  Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned. 
In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) (2015) requires a DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103 (c)(2), and that the hearing was legally sufficient.  

During the November 2011 hearing, the undersigned identified the claims on appeal.  In addition, information was solicited regarding the nature of the Veteran's disabilities and why it was believed that his current disabilities were a result of or incurred during service.  Therefore, not only were the issues "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless, inasmuch as, following the hearing, the Board directed further development of the claim in its February 2012 remand. 

Pursuant to the Board's 2016 remand, the AOJ obtained and associated  with the claims file outstanding VA treatment records.  Also, in  June 2016, the AMC sent the Veteran a letter requesting that he provide, or provide sufficient information to enable VA to obtain, additional evidence pertinent to his claims.  As the Veteran did not respond,  no additional private treatment providers have been identified.  After the receipt of additional VA records, the AOJ readjudicated the claim, as directed (as  reflected in the September 2016 SOC),. Thereafter, the Veteran's representative  the response period (indicating that there was no further evidence or argument to provide) and a requested that the matter be immediately returned to the Board. 

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to the claims herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with remand directives is required).

Under these circumstances,  Board finds that the duties imposed by the VCAA have been considered and satisfied, and there is no , there is no prejudice to the Veteran in the Board proceeding to a decision on each claim on appeal, at this juncture .  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

The Veteran seeks service connection for a right knee and left knee disabilities, which he contends resulted from a fall from a  helicopter during service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

To establish service connection for a present disability, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App., 8 (1999). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(B) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



A. Right Knee

The Veteran's STRs include the report of a June 1971 enlistment  medical examination reflecting h normal clinical evaluation for the lower extremities, and a June 1971 report of medical history wherein  the Veteran indicated that he was in "good" health and denied swollen or painful joints and trick or locked knees.  The Veteran was seen on  sick call on several occasions; those records detail the Veteran's statements, symptoms, complaints, and health issues concerning sinus problems, hemorrhoids, and dental work.  However, the STRs are silent for any complaints, findings, diagnosis, or treatment pertaining to the right knee.  In the Veteran's January 1974 separation report of medical history, he indicated that he had cramps in his legs, but noted that he was in "good" health, and again denied swollen or painful joints and trick or locked knees.  A January 1974 separation report of medical examination notes a normal clinical evaluation for the lower extremities to include range of motion and strength.  

Post service private treatment records reference  the Veteran's statements, symptoms, complaints, and health issues concerning his obesity, hypertension, gastroesophageal reflux disease, respiratory problems, and back pain.  The earliest documented complaint for the Veteran's right knee is in an April 2003 medical examination.  The Veteran complained of right leg pain at night and was prescribed medication for his joint pain.  However, no right knee diagnosis was noted by the examining physician.  At the time, the Veteran was diagnosed with low back pain secondary to obesity, gastroesophageal reflux disease, and erectile dysfunction. 

During his November 2011 hearing, the Veteran testified that he incurred knee injury when he slipped off a helicopter he was working on and landed on both knees and hands.  He indicated that he sought treatment at a dispensary at Camp Reiss where they wrapped his knees and gave him some medication.  He also stated that a young recruit was on duty at that time and he was unsure whether the recruit recorded the treatment.  The Veteran stated that he was sore for a couple of days, but soon returned to work.  Further, the Veteran reported that he did not seek treatment for his right knee after separation from service.  He also indicated that he had a current diagnosis of arthritis in his knees and, that he was told "it could have arose from injuries." 

An October 2014 VA examination report reflects that the Veteran has a current diagnosis of traumatic injury to his right knee and femur.  After a review of the claims file and an in-person examination, the VA examiner opined that it was not likely that the Veteran's right knee disability had its clinical onset during active service or was related to any in-service disease, event, or injury, to include as a result of the Veteran's reported fall.  The examiner noted that the STRs showed no documented evidence of a chronic right knee condition during active duty, at the time of discharge, or within one year of discharge.  The examiner noted that there was no documented x-ray evidence of arthritis for the Veteran's right knee.  Further, the examiner indicated that the Veteran was involved in a motorcycle vehicle accident (MVA) in 2009 where he sustained a crushing injury to his right lower extremity.  The VA examiner concluded that the Veteran's current right knee problems were related to his motorcycle accident and not to any in-service injury or event.  

Considering the above-cited evidence in light of the applicable legal authority, the  the Board finds that service connection for a right knee disability is not warranted.

As an initial matter, the Board finds that the Veteran has a current diagnosis of traumatic injury to the right knee, and thus meets the first element of a current disability.

With respect to the second element of in-service injury or disease, the Veteran provided testimony of in-service injury, and a subsequent, one time treatment of his right knee while stationed at Camp Stanton in South Korea.  The Board notes that the Veteran is competent to assert the occurrence of his in-service fall from a helicopter.  See Grottveit v. Brown, 5 Vet. App. 91 (1991).  The Board further finds that, in this case, taking into consideration the Veteran's military occupation specialty (MOS) as an aircraft engine mechanic, there is no reason to question the veracity of the Veteran's assertions in this regard.  

However, even if the Board accepts, as credible, the Veteran's assertion of in=-service injury necessitating one-time treatment, as described, the claim would still have to be denied on the basis of medical nexus.  Simply stated on the remaining question of whether the Veteran's current right knee disability is medically related service, to include the  in-service described therein,  the Board finds that the competent, probative evidence of record weighs against a finding that such a relationship exists.  

As noted above, no chronic knee disability was actually shown until years after service.   Post-service, the earliest documented complaint pertaining to the  right knee is reflected the report of an  April 2003 medical examination; even then, however,  his muscular skeletal examination was noted to be within normal limits and he was not diagnosed with any right knee problem.  

Subsequently, every complaint regarding the Veteran's right knee was documented after his September 2009 MVA.  Outpatient clinic records from Louisiana State University Health Sciences Center reflect diagnoses of right humerus fracture, right both bone forearm fracture, right radial head fracture, and right supracondylar, intercondylar femur fracture-all as a result of his September 2009 MVA.  

The Board further notes that the Veteran is in receipt of SSA disability benefits.  However, SSA records note the Veteran's statements that  his right knee disability was a result of his September 2009 MVA, not a result of his military service.  

Moreover, in the only medical opinion to address the etiology of current right knee disability,  the October 2014 VA examiner opined that the Veteran's right knee disability was less likely than not (less than 50 percent probability) incurred in or caused by military service, but more likely due to his September 2009 MVA.  Specifically, the VA examiner noted that there was no evidence  of treatment for a right knee problem during service or thereafter, and that he suffered a crushing injury as a result of his MVA.  The examiner noted that the Veteran currently has residual loss of motion and chronic pain, which he opined was related to his post-service.  MVA.  Thus, even considering that the Veteran may have experienced a fall in service, as alleged, the examiner's opinion is consistent with the objective evidence of record.  

Significantly, there is no contrary medical opinion of record-i.e., one that actually supports the claim,  Although the Veteran has asserted that a doctor told him that his current "arthritis" may be due to "injuries", there is no such opinion of record or any indication that any such written opinion exists, the October 2014 VA examiner indicated that the Veteran does not have arthritis, and the Veteran's assertions of what a doctor purportedly told him does not constitute competent evidence either of diagnosis or the required medical nexus to service.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995)).

In sum, the Board finds that, collectively, the Veteran's in-service medical records  and examination reports, post-service clinical records, SSA records, and the October 2014 VA medical opinion all tend to support a finding that the Veteran's right knee disability is a result of the September 2009 MVA, and not any in-service injury or event, to particularly include the alleged fall therein.

As for the Veteran's own assertions, the Board acknowledges that the Veteran is competent to report matters within his own personal knowledge, such as the occurrence of an injury, and symptoms of his right knee disability; however, the question of whether there exists a medical a relationship or nexus between his current right knee disability and his service is complex in nature and must be answered by a medical professional with specialized knowledge or training.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  There is no evidence that the Veteran has such medical knowledge or training e.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board also acknowledges the Veteran's testimony regarding an arthritis diagnosis, however, the October 2014 VA examiner found  no x-ray supporting  a diagnosis of arthritis.  Therefore, although the Veteran is competent to describe his right knee symptoms, he is not competent to opine on the complex medical questions of diagnosis or etiology.	

Thus, after a review of the entirety of the evidence of record, and careful consideration of the benefit-of-the doubt rule, the Board finds that entitlement to service connection for a right knee disability is not warranted.  

As the preponderance of the evidence is against the claim for service connection for a right knee disability, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

B. Left Knee

At the outset, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1101.  Thus, evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328   (Fed. Cir. 1997)).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Notably, symptoms such as pain, without a diagnosed or identifiable underlying malady or pathology, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In McClain, the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321; see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a recent diagnosis of disability prior to the Veteran filing a claim is relevant evidence that must be considered).

The Veteran generally contends that he suffers from a left knee disability and was diagnosed with arthritis as a result of an in-service fall from a helicopter.  However, considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for a left knee disability must be denied on the basis of no current disability.

As noted with respect to the right knee, above, the available STRs are negative for any t knee complaints, findings, or diagnoses.  Further, although post-service treatment records reflect a complaint of right knee pain, there is no indication of any complaint, diagnosis, or treatment of any left knee problems or disability. 

During the November 2011 Board hearing, the Veteran testified that he was diagnosed with left knee arthritis and was told that it could have arisen from his in-service injuries. 

An October 2014 VA examination report indicates that the Veteran does not have a current left knee disability.  Range of motion testing revealed  normal left knee flexion, no objective evidence of painful motion, and no functional loss for the left lower extremity.  The examiner opined that the Veteran had no current left knee disability and noted that there was no documented x-ray evidence of arthritis in the left knee.  

To establish entitlement to compensation, the evidence must show, fundamentally,  the existence of a current disability and in the absence of an identified disease or injury, service connection may not be granted.  See Sanchez-Benitez, supra.  Here, despite the Veteran's complaints, there is no competent, probative evidence establishing that the Veteran has, or at any time period pertinent to the current claim has had, a left knee disability.  Rather, as explained above, the medical evidence on this  point weighs against the claim.  .  Thus, there is no competent, probative evidence of a left knee disability upon which to predicate an award of service connection, and neither the  Veteran nor his representative has presented or identified any medical evidence or  opinion establishing that he does, in fact, have a left knee disability for compensation purposes.  As noted above, although the Veteran has asserted that  doctor told him he had arthritis in the knees, such assertions do not constitute competent medical evidence of current disability.  See Robinette, 8 Vet. App. at 77.
 

Furthermore, also as explained above, to the extent that the Veteran purports to establish, on the basis of his own lay assertions, a current left knee disability or the etiology of any such disability, such assertions do not provide persuasive support for the claim, as the Veteran is not shown to possess the medical training or experience to render competent opinions on such complex medical matters.  See, e.g. Davidson,  v. Shinkseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, supra; Buchanan, supra.  As his assertions in this regard, thus, have no probative value, the Veteran can neither support his claim nor counter the probative medical evidence on the current disability question, on the basis of such lay assertions, alone.  

For all the foregoing reasons, the Veteran's claim for service connection for a left knee disability must be denied.  In reaching the conclusion to deny this claim, the Board as considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


